IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00260-CR

FERNANDO RODRIGUEZ AMAYA,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 25,596


                           MEMORANDUM OPINION


       Fernando Rodriguez Amaya attempts to appeal from his conviction for the

offense of aggravated robbery. The sentence was imposed on March 27, 2013, and

Amaya filed a motion for new trial on April 8, 2013. Amaya filed his notice of appeal

on July 29, 2013. Amaya’s notice of appeal is untimely. See TEX. R. APP. P. 26.2(a)(2).

The trial court’s certificate of right of appeal indicates that this was a plea bargain case

and that Amaya has no right to appeal. TEX. R. APP. P. 25.2 (a)(2), (d).
        Accordingly, the appeal is dismissed. 1




                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 15, 2013
Do not publish
[CR25]




1  A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by
filing a petition for discretionary review, that petition must be filed in the Court of Criminal Appeals
within 30 days after either the day the court of appeals’ judgment was rendered or the day the last timely
motion for rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2 (a).

Amaya v. State                                                                                      Page 2